Case: 15-15531   Date Filed: 10/25/2016   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15531
                        Non-Argument Calendar
                      ________________________

                       Agency No. A206-145-471



FU FENG LIN,

                                                                      Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (October 25, 2016)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 15-15531     Date Filed: 10/25/2016    Page: 2 of 7


      Fu Feng Lin, a native and citizen of China, petitions for review of a decision

affirming the denial of his applications for asylum and withholding of removal

under the Immigration and Nationality Act and the United Nations Convention

Against Torture and Other Cruel, Inhuman and Degrading Treatment or

Punishment. 8 U.S.C. §§ 1158(b), 1231(b)(3). The immigration judge and the

Board of Immigration Appeals found that Lin’s testimony was too conclusory and

lacked corroboration to establish that he was a refugee who had been persecuted

based on his religious activities. Lin described two incidents in which he was

arrested, abused, and imprisoned by Chinese officials for participating in

unregistered churches. Lin also submitted letters that confirmed his version of

events and official reports stating that local officials persecuted members of

unregistered churches. Because Lin’s testimony was sufficiently detailed and was

corroborated by his documentary evidence to support his application for relief, we

grant Lin’s petition and remand for the agency to consider whether the harms

inflicted on Lin constituted persecution and whether there is a reasonable

possibility that he will singled out for persecution if he returns to China.

      We review the decision of the Board to determine whether it “is supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Shi v. U.S. Att’y Gen., 707 F.3d 1231, 1234 (11th Cir. 2013). “Under this

standard, reversal requires finding ‘that the record not only supports reversal, but


                                           2
               Case: 15-15531     Date Filed: 10/25/2016    Page: 3 of 7


compels it.’” Id. (quoting Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th

Cir. 2003)). We review de novo the legal conclusions of the Board. Mendoza, 327

F.3d at 1287 n.6. Because the Board adopts the findings of the immigration judge,

we review the decision of the immigration judge. Shi, 707 F.3d at 1234.

      An alien must prove that he is eligible for asylum or withholding of removal.

The alien’s testimony may be sufficient to satisfy his burden of proof if his

testimony “is credible, is persuasive, and refers to specific facts sufficient to

demonstrate that [he] is a refugee.” 8 U.S.C. § 1158(b)(1)(B)(ii). To be a refugee,

the alien must have a well-founded fear that he will face persecution upon removal

to his native country on account of his race, religion, nationality, membership in a

particular social group, or political opinion. Id. §§ 1101(a)(42), 1158(b)(1),

1231(b)(3). If “the trier of fact determines that the applicant should provide

evidence that corroborates otherwise credible testimony, such evidence must be

provided unless the applicant does not have the evidence and cannot reasonably

obtain the evidence.” Id. § 1158(b)(1)(B)(ii).

      An alien who provides testimony that is credible, consistent with his written

application, and contains details about his persecution need not produce

corroborating evidence to establish that he is a refugee. See Niftaliev v. United

States Attorney General, 504 F.3d 1211 (11th Cir. 2007). In Niftaliev, the alien’s

graphic description of the systematic discrimination and abuse inflicted by


                                           3
               Case: 15-15531     Date Filed: 10/25/2016    Page: 4 of 7


Ukrainian officials established that he suffered past persecution on account of his

ethnicity and political activities. Id. at 1217. Niftaliev, who had been ostracized

and penalized for being part Azerbaijani and part Ukrainian, was mistreated by

government officials for protesting the national mistreatment of minorities. Id. at

1213–14. Niftaliev substantiated his claim of persecution by describing, consistent

with his application, protests, beatings, arrests, searches, interrogations, being

imprisoned for 15 days during which he was given little food or water and

threatened with being shot, and continuing to be stalked, threatened, and assaulted

after relocating to Argentina. Id. at 1214, 1217.

      The record compels that we reverse the finding that Lin’s testimony was too

conclusory to establish that he was a refugee. See 8 U.S.C. § 1158(b)(1)(B)(ii).

Consistent with his application, Lin testified extensively about twice being

arrested, beaten, detained, and intimidated by Chinese officials because of his

participation in unregistered Christian house churches. Lin testified that, on

November 20, 2012, seven police officers barged into a church service in Hua

Chen’s home, shoved Lin and the other participants to the ground, handcuffed and

searched them, and transported them to a police station. Lin recounted that two

interrogating officers said there was no “ghost or God” and accused him of

participating in an “evil cult,” that he was imprisoned for five days in a detention

facility, and that he feared contacting members of his disbanded church, so he


                                           4
              Case: 15-15531     Date Filed: 10/25/2016   Page: 5 of 7


prayed in secret. And Lin recalled that, on March 9, 2013, armed officers stormed

into a service in Lin Ming’s home and handcuffed and arrested the ten

parishioners. At headquarters, two officers threatened Lin, kicked and punched him

to force him to stand during questioning, and denied him food, water, or sleep for

48 hours. For more than a month thereafter, Lin was held in a detention center and

beat severely every two to three days until he was released on bail on April 23,

2012. Afterwards, officers threatened to rearrest Lin and break his hands, arms,

and legs if he returned to the “evil cult,” ordered him to return weekly to account

for his activities and his associates, and surveilled him at home and at work. Lin’s

detailed accounts of being arrested, interrogated, insulted, battered, imprisoned,

and monitored supported his claim that he was punished for and prohibited from

worshipping in an unregistered house church.

      The immigration judge also disregarded evidence that substantiated Lin’s

claims of mistreatment. See Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1280 (11th

Cir. 2009). For example, the immigration judge relied on a statement in the 2012

China International Religious Freedom Report that local officials did not interfere

with unregistered house churches, yet the immigration judge overlooked

statements that officials punished unregistered groups by confiscating and

destroying their property, assaulting and injuring participants, and imprisoning

leaders and attendees. The immigration judge also relied on general statements in a


                                          5
              Case: 15-15531     Date Filed: 10/25/2016    Page: 6 of 7


State Department report that expressed little concern for religious persecution in

the Fujian Province, but those general statements failed to rebut Lin’s specific

testimony about his personal experiences. See Gaksakuman v. U.S. Att’y Gen., 767

F.3d 1164, 1171 (11th Cir. 2014). And the immigration judge discounted

newspaper reports about the mistreatment of Catholics in the Fujian Province on

the ground that Lin is Protestant, without considering Lin’s testimony, reports from

the China Aid Association, and a report about a Chinese regulation that connects

persecution to a church’s failure to register, not its denomination.

      Other documents in the record also corroborate Lin’s accounts of

persecution and bias against unregistered churches. The 2012 and 2013 Country

Reports stated that citizens were beaten, deprived of sleep, and suffered other

harms for their religious practices. Likewise, statements in the 2012 China

International Report established that officials referred to Protestant groups

unaffiliated with state-sanctioned churches as “evil cults.”

      The immigration judge discounted letters from Lin’s ministers on the ground

that they were written by interested witnesses, but, in so doing, failed to account

for the ministers’ unique ability to chronicle the raids and the mistreatment of

church members. See Ruiz v. Gonzales, 479 F.3d 762, 766 (11th Cir. 2007). Chen

stated that seven officers interrupted his family church service, forced the

participants to the ground where they were handcuffed and searched, and


                                          6
              Case: 15-15531     Date Filed: 10/25/2016    Page: 7 of 7


transported them for questioning. Chen, like Lin, was told by officers that his

church was a “cult,” was beaten and kicked and denied nourishment and sleep, was

imprisoned for three months, and was released on bail with a warning not to plan

or to attend future “cult church gatherings.” Ming’s letter recounted his meeting

with Lin and Lin’s first visit to Ming’s house church on March 9, 2013, when

officers disrupted the service and handcuffed and arrested the participants.

Thereafter Ming suffered harms similar to Lin. Ming reported being kicked by two

officers to force him to stand during his interrogation, being denied food, water,

and sleep until he was moved to a detention center, being imprisoned for two

months, and being released on bail under instructions to inform officers weekly

about his whereabouts and his companions.

      We grant Lin’s petition for review. Lin’s testimony, which the immigration

judge found credible, was sufficiently detailed and corroborated with documentary

evidence to establish that he was a refugee. We remand for the agency to consider

whether the harms inflicted on Lin amounted to persecution and whether there is a

reasonable possibility that he will singled out for persecution if he returns to China.

      We GRANT Lin’s petition for review.




                                          7